FORM10 - Q For the Quarter endedFEBRUARY 28, 2011 - Commission File Number 1-7602 EXCALIBUR INDUSTRIES (Exact name of registrant as specified in its charter) UTAH 87-0292122 (State or other jurisdiction (IRS Employer of incorporation or organization) Identification No.) Address or principal executive offices: Post Office Box 3551 Duluth, Minnesota 55803 Phone Number: (218) 724-4711 E-Mail Address: mhubert1@msn.com Indicate by check mark whether the registrant (1) has filed reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such report); and, (2) has been subject to such filing requirements for the past 90 days. YES xNO o Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. February 28, 20116,319,307 Page 1 EXCALIBUR INDUSTRIES Form 10-QPart I CONSOLIDATED BALANCE SHEET Unaudited For the Periods Ending: Feb. 28, 2011 Nov. 30, 2010 ASSETS Cash, Savings Certificates, Treasury Bills $ $ Notes and Accounts Receivable 0 0 Other Assets 0 0 Total Current Assets $ $ Property, Equipment & Mineral Interests (See Note B) Less Accumulated Depreciation ) ) Total Fixed and Other Assets $ $ Deposits 60 60 TOTAL ASSETS $ $ LIABILITIES & SHAREHOLDERS’ EQUITY Current Liabilities $ $ Other LiabilitiesLoan from Stockholder 0 0 Common Stock 0 $.01 Par Value, Authorized 10,000,000 Shares; 6,319,307 Shares issues; 6,319,307 Outstanding Paid-In Capital in excess of Par Retained Earnings Treasury Stock ) ) Total Shareholders’ Equity TOTAL LIABILITIES & SHAREHOLDERS’ EQUITY $ $ The accompanying notes are an integral of these financial statements. These financial statements are unaudited. Page 2 EXCALIBUR INDUSTRIES Form 10-QPart I CONSOLIDATED STATEMENT OF INCOME, EXPENSE AND RETAINED EARNINGS (Unaudited) For the Fiscal Quarters Ended: Feb. 28, 2011 Feb. 28, 2010 REVENUES Interest $
